De France, C.
The defendants in error, John O. and Charles P. Page, as partners, brought suit by attachment against the Hand Hoister Manufacturing & Mining Company, a corporation, in which suit the Colorado Iron Works was summoned as garnishee. The garnishee answered, admitting an indebtedness to the defendant of $120. Y2. Thereupon the plaintiff in error, Sanders, appeared and filed a petition, duly verified, claiming that this sum of $120.12 so attached was due to him from the Colorado Iron Works, and not to 'the Hand Hoister Manufacturing & Mining Company. Issue was joined upon this claim and tried by the court without á jury, resulting in a judgment adverse to Sanders. We are asked to review the finding of the court upon the evidence, and to reverse the judgment.
The evidence introduced in support of the issue joined upon such claim shows that the Hand Hoister Manufacturing & Mining Company had contracted with the Colorado Iron Works for certain castings to be made by the latter company; that this latter company shortly after-wards requested that some money should be advanced upon such contract in the way of payment; that the former company had no ready money at the time, and that Sanders, who was its president, advanced $500 for it by giving his promissory note, upon which the cash was obtained at a bank by the latter company, and the amount so obtained ($500) was credited by it to the Hand Hoister *520Manufacturing & Mining Company. This note was after-wards paid by Sanders when it became due. Before the work thus contracted for had been completed by the Colorado Iron Works Company, the Hand Hoister Manufacturing & Mining Company, having changed the plan of the machines it had contemplated building, and for which the castings were ordered, countermanded the order therefor, but on account of the work already done, or upon this and other accounts not made clear by the evidence, charges accrued in favor of the Colorado Iron Works Company, and against the Hand Hoister Manufacturing & Mining Company, to the amount of $379.28, thus leaving a balance due the latter company of $120.72. Before the garnishee process was served Sanders sent an agent to the Colorado Iron Works Company with an order for such balance; but it was not then paid, and before a further call was made for its payment the garnishee process was served. In his petition Sanders alleges that hó advanced the $500 at the request of the Hand Hoister Manufacturing & Mining Company. Considering this allegation in connection with the evidence, we discover no error in the finding or judgment. Upon advancing the $500 for the Hand Hoister Manufacturing & Mining Company, at its request, Sanders became its creditor for that amount, and should look to it for the same. The relation of creditor and debtor between him and the Colorado Iron Works Company was not created by this transaction. Ho subsequent agreement changing this condition of affairs or the relationship of the parties is shown to have been made. The judgment should be affirmed.
i
St allcup and Bising, CO., concur.
Per Curiam.
Por the reasons assigned in the foregoing opinion the judgment of the court below is affirmed.

Affirmed.